Citation Nr: 0520578	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had verified active service from September 1981 
to October 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision which 
denied service connection for a low back disability and 
denied an increase in a 10 percent rating for a right knee 
disability.  In August 2004, the veteran testified at a Board 
hearing.  An August 2004 motion to advance the case on the 
Board's docket was granted by the Board in August 2004.  

In September 2004, the Board denied service connection for a 
low back disability.  The Board remanded the remaining issue 
on appeal for further development.  A February 2005 RO 
decision increased the rating for the veteran's service-
connected right knee disability to 20 percent, effective 
November 4, 2004.  

The Board notes that the RO has assigned a 10 rating for the 
veteran's service-connected right knee disability prior to 
November 4, 2004, and a 20 percent rating since November 4, 
2004.  The Board observes that the veteran's claim does not 
involve the assignment of an initial rating.  Additionally, 
the veteran has not appealed the effective dates assigned by 
the RO for such disability.  Therefore, the Board will 
address the issue as entitlement to an increase in a 20 
percent rating for a right knee disability.  

The Board notes that in a March 2005 statement on appeal, the 
veteran raised the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disability.  Such issue is not before the 
Board at this time and is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's service-connected right knee disability (status 
post synovial plica release of the right knee) is manifested 
by arthritis with limitation of motion (motion was from 0 to 
35 degrees on last examination) and no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptomatic removal of a semilunar cartilage is rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The most recent November 2004 VA 
orthopedic examination report noted that the veteran 
complained of right knee pain and stiffness.  He stated that 
his right knee would give way and that it would lock daily or 
more often.  The veteran indicated that he would have severe 
flare-ups weekly, that he would have swelling and tenderness, 
and that he would have to use a wheelchair or walker.  It was 
noted that he needed assistive aids for walking including a 
brace and two canes and that he had functional limitations on 
standing and walking, as he was unable to stand for more than 
a few minutes or walk for more than fifty yards.  

The examiner reported that there were no constitutional 
symptoms or incapacitating episodes of arthritis.  The 
examiner indicated that active range of motion of the right 
knee was from 0 to 35 degrees.  It was noted that the pain 
began at 35 degrees and that the veteran had additional loss 
of motion on repetitive use.  The examiner also stated, 
however, that the loss of motion on repetitive use was from 0 
to 60 degrees.  The diagnosis was degenerative joint disease 
of the right knee, status post synovial plica release in 
1983.  The Board finds that this medical opinion is entitled 
to great probative weight. 

Other recent treatment records show that the veteran was 
treated for right knee problems on multiple occasions.  A 
June 2004 VA treatment entry referred to a history of right 
knee pain and a June 2002 entry indicated that the veteran 
had chronic right knee pain, chondromalacia, and minimal 
degenerative joint disease.  A March 2002 entry noted range 
of motion of the right knee of from 0 to 135 degrees.  A June 
1998 VA orthopedic examination report noted that the veteran 
complained of right knee pain and swelling.  He stated that 
his right knee had given way and that occasionally it would 
lock and become stiff.  The range of motion, at that time, 
was from -5 degrees to 120 degrees with minimal pain at the 
end of motion.  The diagnosis was post-traumatic arthritis of 
the knee joint.  

The Board notes that the veteran has a history of a synovial 
plica release in 1983.  He has also complained of pain, 
swelling, and locking in his right knee on multiple 
occasions.  However, the current 20 percent rating is the 
maximum rating which may be assigned under Diagnostic Code 
5258 for a dislocated semilunar cartilage with frequent 
symptoms, and it exceeds the maximum rating of 10 percent 
under Diagnostic Code 5259 for a removed semilunar cartilage 
that is symptomatic.  Therefore an increased rating under 
such diagnostic codes is not in order.  

Additionally, the Board observes that the range of motion 
reported at the November 2004 VA examination, noted above, as 
well as in other recent treatment records (including the June 
1998 VA examination report), does not meet the requirements 
for more than a 20 percent rating under Diagnostic codes 
5003, 5010, 5260, and 5261 for arthritis with limitation of 
motion.  Even considering the effects of pain during use and 
flare-ups, there is no probative evidence that right knee 
motion is limited to the degree required for a 30 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In this regard, the Board must note that a review of the 
record, as a whole, provides negative evidence against the 
veteran.  The record indicates a knee condition that does not 
meet the criteria for a higher rating and indicates 
conditions that are not associated with the veteran's 
service.  For example, on VA treatment in August 2004, it was 
noted that the veteran's has a chronic pain disorder (a 
disability that is not service-connected) and that this is 
related to psychological factors (a condition that is also 
not service-connected).  Such facts provide very negative 
evidence against this claim.  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004.  However, as noted above, the most recent 
November 2004 VA examination report, as well as other recent 
treatment records, show extension of 0 degrees, which is full 
extension.  Only limitation of flexion is shown pursuant to 
such clinical evidence.  On VA examination in November 1994, 
no instability was found.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98 and 23-97.  However, as 
noted above, the most recent November 2004 VA orthopedic 
examination report indicated that there were no episodes of 
dislocation of subluxation of the right knee and that there 
was no instability.  Other recent treatment reports also fail 
to show instability of the right knee.  Thus, a 10 percent 
rating for right knee instability under Diagnostic Code 5257 
is not in order.  38 C.F.R. § 4.31.  It follows that in 
addition to the 20 percent rating assigned for right knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

The Board has carefully considered the veteran's testimony.  
It is important for the veteran to understand that his 
testimony is the primary basis for the increase in his knee 
disorder from 10 percent to 20 percent, as the object medical 
evidence does not clearly support an increase beyond 10 
percent for his knee disorder.   

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for an increased 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 20 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet.App. 49 
(1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  

It is noted that in a March 2005 statement, the veteran 
reported that he was receiving treatment for his right knee 
disability at a VA Medical Center.  He did not indicate the 
specific dates of such treatment or that any such records 
showed a change in the pathology of his right knee.  At this 
time, the veteran was not aware that his knee disorder had 
been found 20 percent disabling.  The veteran's 
representative also referred to such treatment in a May 2005 
statement.  The Board observes that the RO did obtain VA 
medical records and the veteran himself has submitted VA 
medial records.  Further, the veteran was afforded a VA 
orthopedic examination as recently as November 2004 pursuant 
to the Board's September 2004 remand of this matter to assist 
his with his claim.  

The veteran has already submitted VA treatment records dated 
as recently as 2004.  The Board is of the view that another 
remand for any possible additional VA treatment records, in 
light of the fact that the veteran receives regular treatment 
for his right knee, without any indication that the medical 
records would provide a basis to grant a disability 
evaluation beyond 20 percent, would needlessly prolong this 
matter.  Simply stated, as the veteran is nearly always 
receiving VA treatment (mostly for disabilities not 
associated with service), the Board would have to remand this 
case endlessness to obtain all VA records, as by the time the 
case was returned to the Board, additional VA treatment 
records would be available. 

The Board believes that it should not remand this case for 
any substantive purpose, particularly in light of the fact 
that the VA outpatient treatment records do not provide a 
basis to warrant the current 20 percent evaluation.  Thus, 
particularly in light of the recent decision in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Board may proceed to 
adjudicate the claim.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an April 2000 
statement of the case, a May 2002 supplemental statement of 
the case, an August 2003 letter, a March 2004 supplemental 
statement of the case, at the Board hearing in August 2004, 
in an October 2004 letter, and in a February 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision was made prior to enactment of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
timing of the notice was non-prejudicial in this case.  See 
Mayfield.  In this regard, the veteran has been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and the August 
2004 Board hearing, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  




ORDER

An increased rating for a right knee disability beyond 20 
percent is denied.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


